Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.         The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the cutting edge form along a side of the shear opening facing the cutting blade as set forth in claims 9 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.           Applicant is reminded of the proper language and format for an abstract of 

the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.


3.          The abstract of the disclosure is objected to because it contains legal phraseology often used in patent claims such as “including.” 
See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
4.               The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.         Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
             Regarding claims 1, 11 and 16, “vegetations, grass or other materials” is confusing as it is not clear what materials are considered as “other materials.”
Is stone or iron considered to be “other materials.” 

Claim Rejections - 35 USC § 102
6.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.          Claims 1-3, 5-8, 11-13 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Elia (4,916,813). Regarding claim 1, as best understood, Elia teaches a vegetation trimmer having a blade guard comprising: a drive motor (3a); an elongated drive shaft (3b) coupled to the drive motor (3a), the drive shaft (3b) disposed in an elongated shaft housing 2 having first and second ends, the first end of the shaft housing 2 coupled to the drive motor (3a); a power head assembly (12-15) coupled to a second end of the shaft housing 2; a blade guard 6 coupled to the power head assembly; a cutting blade 3 attached an output shaft 15 of the power head assembly for rotation relative to the blade guard; the blade guard 6 disposed generally parallel to the cutting blade 3 and spaced apart from the cutting blade, the blade guard 6 defining a plurality of spaced apart shear openings 7 disposed about the circumference thereof: the cutting blade being rotatable relative to the blade guard for cutting vegetations, grass or other materials within the shear openings when the vegetation trimmer is operational.  See Figs. 1-3 in Elia. 
           Regarding claim 2, Elia teaches everything noted above including a diameter of the blade guard 6 is greater than a diameter of the cutting blade 3.  See Fig. 3 in Elia.
           Regarding claim 3, Elia teaches everything noted above including that each of the shear openings 7 form a partial oval defined by the blade guard. See Fig. 2 in Elia.
           Regarding claim 5, Elia teaches everything noted above including that each of the shear openings 7 defines a center line positioned along a radius of the blade guard 6. See Figs. 2-3 in Elia.
           Regarding claim 6, Elia teaches everything noted above including that the blade guard 6 defines fifteen shear openings 7 disposed about the circumference thereof.  It should be noted that there are more than fifteen shear openings. See Fig. 2 in Elia. 
           Regarding claim 7, Elia teaches everything noted above including that the blade guard 6 defines a plurality of mounting holes (defined by the holes receiving bolts 11) for attaching the blade guard 6 to the power assembly. See Fig. 3 in Elia.
           Regarding claim 8, Elia teaches everything noted above including that the power head assembly is configured so that the blade guard 6 is disposed between the cutting blade 3 and the power head assembly (12-15).  
            Regarding claim 11, as best understood, Elia teaches a power head assembly for use with a vegetation trimmer comprising: a coupler for attaching the power head assembly to a shaft housing 2 of a vegetation trimmer;: a drive gear (defined by the gear box, not numbered, connected to an end of the elongated drive shaft; as is evidenced in Figs. 1-2 of Kramer 5,239,755) connectable to a drive shaft (3b) of a vegetation trimmer; a blade guard 6 coupled to the power head assembly; a cutting blade 3 attached an output shaft 15 of the power head assembly for rotation relative to the blade guard 6; the blade guard 6 disposed generally parallel to the cutting blade 3 and spaced apart from the cutting blade, the blade guard 6 defining a plurality of spaced apart shear openings 7 disposed about the circumference thereof; the cutting blade being rotatable relative to the blade guard for cutting vegetations, grass or other materials present in the shear openings.  
           Regarding claim 12, Elia teaches everything noted above including a diameter of the blade guard 6 is greater than a diameter of the cutting blade 3.
             Regarding claim 13, Elia teaches everything noted above including that each of the shear openings 7 form a partial oval defined by the blade guard.  
            Regarding claim 15, Elia teaches everything noted above including that each of the shear openings 7 defines a center line positioned along a radius of the blade guard.  

8.          Claims 1-6 and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Liu (7,254,891). Regarding claim 1, as best understood, Liu  teaches a vegetation trimmer having a blade guard 7 comprising: a drive motor (not shown connected to the driving member 3); an elongated drive shaft 31coupled to the drive motor, the drive shaft 3 disposed in an elongated shaft housing 21 having first and second ends, the first end of the shaft housing coupled to the drive motor; a power head assembly 41 coupled to a second end of the shaft housing 21; a blade guard 7 coupled to the power head assembly; a cutting blade 42 attached an output shaft 411 of the power head assembly for rotation relative to the blade guard 7; the blade guard 7 disposed generally parallel to the cutting blade 42 and spaced apart from the cutting blade, the blade guard 7 defining a plurality of spaced apart shear openings (defined by the grooves between the teeth 72 of the guard 7; Fig. 4)  disposed about the circumference thereof: the cutting blade 42 being rotatable relative to the blade guard 7 for cutting vegetations, grass or other materials within the shear openings when the vegetation trimmer is operational.  See Figs. 1-5 in Liu. 
           Regarding claim 2, Liu teaches everything noted above including a diameter of the blade guard 7 is greater than a diameter of the cutting blade 42.  See Fig. 5 in Liu. 
           Regarding claim 3, Liu teaches everything noted above including that each of the shear openings form a partial oval defined by the blade guard. See Fig. 4 in Liu. 
           Regarding claim 4, Liu teaches everything noted above including that the blade guard 7 defines a pair of opposing shear hooks (defined but the protrusions on both sides of the tip 721 of each tooth 72; Fig, 4) formed one on each side of the shear openings.
           Regarding claim 5, Liu teaches everything noted above including that each of the shear openings defines a center line positioned along a radius of the blade guard 7. See Fig. 4 in Liu. 
           Regarding claim 6, Liu teaches everything noted above including that the blade guard 7 defines fifteen shear openings disposed about the circumference thereof.  It should be noted that there are more than fifteen shear openings. See Fig. 4 in Liu. 
           Regarding claim 10, Liu teaches everything noted above including a foot guard 63 mounted to the blade guard 7 and enclosing at least a portion of the cutting blade 42.

Claim Rejections - 35 USC § 103
      9.        The following is a quotation of 35 U.S.C. 103 which forms the   
      basis for all obviousness rejections set forth in this Office action: 
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


10.       Claim 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Elia in view of Liu or Glover et al. (3,879,630), hereinafter Glover. Regarding claims 4 and 14, Elia does not explicitly teach that the blade guard defines a pair of opposing shear hooks formed one on each side of the shear openings. However, Liu teaches a teaches a hand-heled vegetation trimmer including a blade guard 7 defining a plurality of shear openings (defined by the grooves between the teeth 72 of the guard 7; Fig. 4), wherein the blade guard 7 defines a pair of opposing shear hooks (defined but the protrusions on both sides of the tip 721 of each tooth 72; Fig, 4) formed one on each side of the shear openings. See Figs. 1-5 in Liu. 
Glover also teaches a teaches a hand-heled vegetation trimmer including a blade guard 22 defining a plurality of shear openings (defined by the grooves between the teeth 26 of the guard 22; Fig. 11), wherein the blade guard 22 defines a pair of opposing shear hooks (defined but the protrusions on both sides of the tip 28 of each tooth 26; Fig. 11 formed one on each side of the shear openings. See Figs. 7-11 in Glover. It would have been obvious to a person of ordinary skill in the art to provide the shear openings of Elia’s blade guard with the opposing sheer hocks, as taught by Liu or Glover, in order to enhance the support of the vegetation within the openings during the cutting action and also prevent big branches to get into openings. 

11.       Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Elia in view of Kramer (5,239,755). Regarding claim 9, Elia does not explicitly teach that at least one of the shear openings defines a cutting edge formed along a side of the shear opening facing the cutting blade, the cutting edge configured for cooperation with the cutting blade for cutting vegetation disposed within the shear openings.  However, Kramer teaches a hand-heled vegetation trimmer including a blade guard 28 having a plurality of shear openings (Fig, 4), at least one of the shear openings defines a cutting edge 36 (col. 4, lines 8-20) formed along a side of the shear opening facing a cutting blade 32, the cutting edge 36 configured for cooperation with the cutting blade 36 for cutting vegetation disposed within the shear openings. See Figs. 1-6 in Kramer. It would have been obvious to a person of ordinary skill in the art to provide the shear openings of Elia’s blade guard with the cutting edges, as taught by Kramer, in order to facilitate cutting of the vegetation positioned within the openings.

12.       Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Elia in view of Shimizu (2020/0406415 A1). Regarding claim 16, as best understood, Elia teaches a hand-held vegetation trimmer having a blade guard 6 comprising: a drive motor (3a) coupled to; an output shaft 15 coupled to the drive motor; an attachment bracket 12 coupled to the vegetation trimmer near the output shaft 15; a blade guard 6 coupled to the attachment bracket 12; a cutting blade 6 mounted to the output shaft 15 for rotation relative to the blade guard 6 via power from the drive motor (3a); the blade guard 6 disposed generally parallel to the cutting blade 3 and spaced apart from the cutting blade, the blade guard 6 defining a plurality of spaced apart shear openings 7 disposed about the circumference thereof; the cutting blade being rotatable relative to the blade guard for cutting vegetations, grass or other materials in the shear openings when the vegetation trimmer is operational.  See Figs. 1-3 in Elia. Elia does not explicitly teach the motor is an electric motor powered by a battery, and a handle portion disposed between the battery and the drive motor. However, Shimizu teaches a hand-heled vegetation trimmer including an electric motor 12 powered by a battery 15, and a handle portion (14A) disposed between the battery and the drive motor. See Figs. 1-4 in Shimizu. It would have been obvious to a person of ordinary skill in the art to replace Elia’s drive motor with the drive motor as taught by Shimizu, in order to reduce noise and avoid using fuel.          
           Regarding claim 17, Elia teaches everything noted above including a diameter of the blade guard 6 is greater than a diameter of the cutting blade 3.
           Regarding claim 18, Elia teaches everything noted above including that each of the shear openings form a partial oval defined by the blade guard.  

13.       Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Elia in view of Shimizu and in further view of Liu or Glover. Regarding claim 19, Elia does not explicitly teach that the blade guard defines a pair of opposing shear hooks formed one on each side of the shear openings. However, Liu teaches a teaches a hand-heled vegetation trimmer including a blade guard 7 defining a plurality of shear openings (defined by the grooves between the teeth 72 of the guard 7; Fig. 4), wherein the blade guard 7 defines a pair of opposing shear hooks (defined but the protrusions on both sides of the tip 721 of each tooth 72; Fig, 4) formed one on each side of the shear openings. See Figs. 1-5 in Liu. Glover also teaches a teaches a hand-heled vegetation trimmer including a blade guard 22 defining a plurality of shear openings (defined by the grooves between the teeth 26 of the guard 22; Fig. 11), wherein the blade guard 22 defines a pair of opposing shear hooks (defined but the protrusions on both sides of the tip 28 of each tooth 26; Fig. 11 formed one on each side of the shear openings. See Figs. 7-11 in Glover. It would have been obvious to a person of ordinary skill in the art to provide the shear openings of blade guard of Elia’s vegetation trimmer, as modified by Shimizu, with the opposing sheer hocks, as taught by Liu or Glover, in order to enhance the support of the vegetation within the openings during the cutting action and also prevent big branches to get into openings. 

14.       Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elia in view of Shimizu and in further view of Kramer. Regarding claim 20, Elia does not explicitly teach that at least one of the shear openings defines a cutting edge formed along a side of the shear opening facing the cutting blade, the cutting edge configured for cooperation with the cutting blade for cutting vegetation disposed within the shear openings.  However, Kramer teaches a hand-heled vegetation trimmer including a blade guard 28 having a plurality of shear openings (Fig, 4), at least one of the shear openings defines a cutting edge 36 (col. 4, lines 8-20) formed along a side of the shear opening facing a cutting blade 32, the cutting edge 36 configured for cooperation with the cutting blade 36 for cutting vegetation disposed within the shear openings. See Figs. 1-6 in Kramer. It would have been obvious to a person of ordinary skill in the art to provide the shear openings of the blade guard of Elia’s vegetation trimmer, as modified by Shimizu, with the cutting edges, as taught by Kramer, in order to facilitate cutting of the vegetation positioned within the openings.

Conclusion
15.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Schiller (2010/0092911) and Huang et al. (6,076,265) teach a vegetation trimmer. 

16.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724  

June 11, 2022